Name: Council Regulation (EEC) No 1135/91 of 29 April 1991 amending Regulation (EEC) No 3729/90 opening and providing for the administration of Community tariff quotas for certain agricultural products originating in Algeria, Morocco, Tunisia or Egypt
 Type: Regulation
 Subject Matter: Africa;  tariff policy
 Date Published: nan

 No L 112/6 Official Journal of the European Communities 4. 5 . 91 COUNCIL REGULATION (EEC) No 1135/91 of 29 April 1991 amending Regulation (EEC) No 3729/90 opening and providing for the administration of Community tariff quotas for certain agricultural products originating in Algeria, Morocco, Tunisia or Egypt HAS ADOPTED THIS REGULATION : Article 1 1 . The 4 % rate of duty shown in column 6 of the table in Article 1 of Regulation (EEC) No 3729/90 against order number 09.1701 shall be reduced to 2,5 % . 2. In the event of exhaustion of the erga omnes tariff quota opened by Regulation (EEC) No 455/91 , a quota duty of 4 % shall apply to imports into the Community as constituted on 31 December 1985 of dried onions originating in Egypt. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas by Regulation (EEC) No 3729/90 (') the Council opened Community tariff quotas for 1991 for certain agri ­ cultural products originating in Algeria, Morocco, Tunisia or Egypt, including a 4 900-tonne quota at 4 % for dried onions falling within CN code 0712 20 00, originating in Egypt ; whereas by Regulation (EEC) No 455/91 (2), the Council opened an erga omnes 12 000-tonne tariff quota for dried onions at 10 % ; Whereas until the said 1 2 000-tonne tariff quota has been exhausted, the highest duty applied by the Community as constituted on 31 December 1985 to imports of these products from Spain and Portugal is 2,5 % ; whereas if and when the said quota is exhausted, the duty applicable to imports from Spain will be 4 % ; whereas the same tariff treatment should be accorded to products origina ­ ting in Egypt, and Regulation (EEC) No 3729/90 should be amended accordingly, Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 29 April 1991 . For the Council The President R. GOEBBELS (') OJ No L 363, 27. 12. 1990 , p . 1 . (2) OJ No L 54, 28 . 2 . 1991 , p . 1 . 4. 5 . 91 Official Journal of the European Communities No L 112/7 ANNEX Taric codes Order No CN code Taric Code (') 09.1115 09.1705 ex 0701 90 51 0701 90 51*10 0701 90 51 ' 20 09.1117 ex 0702 00 10 0702 00 10 ' 51 0702 00 10*59 0702 00 10*61 0702 00 10*69 0702 00 10*71 0702 00 10*79 0702 00 10*81 0702 00 10*84 09.1118 ex 0702 00 10 0702 00 10*71 0702 00 10*79 0702 00 10*81 0702 00 10*84 09.1703 ex 0703 10 11 ex 0703 10 19 ex 0709 90 90 0703 10 11*30 0703 10 19*93 0709 90 90*54 09.1707 ex 0805 10 70 ex 0805 10 90 0805 10 70*11 0805 10 70*12 0805 10 90*10 09.1201 ex 1604 13 10 ex 1604 20 50 1604 13 10*10 1604 20 50*11 09.1105 09.1203 ex 2008 50 91 2008 50 91*20 09.1124 ex 2009 1111 ex 2009 11 19 ex 2009 11 91 ex 2009 1 1 99 ex 2009 19 11 ex 2009 19 19 ex 2009 19 91 ex 2009 19 99 2009 11 11*10 2009 11 19*10 2009 11 91*10 2009 11 99*10 2009 11 99*91 2009 19 11*10 2009 19 19*10 2009 19 91*10 2009 19 99*10 09.1001 ex 2204 21 25 ex 2204 21 29 ex 2204 21 35 ex 2204 21 39 2204 21 25*92 2204 21 29*91 2204 21 35*92 2204 21 39*91 09.1205 ex 2204 21 25 ex 2204 21 29 ex 2204 21 35 ex 2204 21 39 2204 21 25*93 2204 21 29*93 2204 21 35*93 2204 21 39*93 (') The Taric codes shown are those applicable on the date of entry into force of this Regulation .